The affirmance of the final decree herein by the memorandum decision without opinion filed in this cause on the 17th day of May, 1933, 110 Fla., 256, necessarily held that the decree appealed from was properly *Page 621 
within the scope of the pleadings and was authorized by the pleadings.
The final decree appealed from decreed, among other things, that complainants were entitled to recover the principal sum of $25,044.84, and were entitled to a lien therefor on the securities that had been deposited with the State Treasurer by the Cocoa Bank  Trust Company as a prerequisite to the qualification of that bank to do a trust business, subject to participation in said securities by others equally entitled to payment from the securities in question. No other proposition than that the decree was an appropriate one to be made between the parties to this record, on the pleadings as made herein, was decided by the affirmance heretofore ordered. So far as we are advised at this time, payment of the decree may be realized out of the deposited securities alone. Therefore, controversies which may arise in the future, but which have not yet come to pass, are not determined by the present adjudication.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.